Citation Nr: 1208482	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic backache, most likely due to minimal degenerative disc disease, muscular spasm and strain.

2.  Entitlement to an initial rating in excess of 10 percent for dizziness (vertigo).

3.  Entitlement to an initial compensable rating for pain and residual scar from excision of a right abdominal lump excision.

4.  Entitlement to an initial compensable rating for contact dermatitis.

5.  Entitlement to service connection for pain and residual scar of a head injury.

6.  Entitlement to service connection for a skin condition (acne).

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for bleeding ulcers.
9.  Entitlement to service connection for heart and chest pain, claimed as mild heart attacks.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO in Boise, Idaho, which issued the rating decision on brokerage for the Reno, Nevada, RO which had jurisdiction.  The Veteran relocated and his claim is now being addressed by the RO in Los Angeles, California.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran's March 2007 Notice of Disagreement raised issues of service connection for slurring of words and chronic sinusitis and mild chronic mastoiditis (ethmoid and mastoid air cell changes).  The RO has not conducted initial development or adjudicated these claims.  They are REFERRED to the RO for appropriate action.  

The issues of an initial compensable rating for contact dermatitis and service connection for a skin condition (acne) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's chronic backache, most likely due to minimal degenerative disc disease, muscular spasm and strain have been productive of forward flexion beyond 60 degrees, his combined thoracolumbar range of motion was greater than 120 degrees, without muscle spasm or guarding sufficient to result in abnormal gait or spinal contour and without ankylosis, neurological complications or incapacitating episodes throughout the period on appeal.

2.  The Veteran's dizziness has not been productive of objective findings of vestibular disequilibrium.

3.  The Veteran's pain and residual scar from excision of a right abdominal lump excision has been manifest as an unstable scar, but not a scar of the head, face or neck, a scar that is deep, painful on examination, in excess of 39 sq. cm., or resulting in functional limitation of the affected area.

5.  The schedular evaluations for the Veteran's service-connected disabilities are adequate.

6.  The Veteran's only residual of a head injury is pain on palpation of the scalp.

7.  The Veteran does not have a right ear hearing loss disability for VA purposes.

8.  The Veteran's left ear hearing loss was noted at entrance to service.

9.  The Veteran's left ear hearing loss was not aggravated by service.

10.  The Veteran is presumed sound at entry to service as to ulcers, was treated during service for bleeding ulcers, and continues to have ulcers.

11.  The Veteran has no current disability typified by heart and chest pains; he has subjective complaints of atypical pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 percent for chronic backache, most likely due to minimal degenerative disc disease, muscular spasm and strain, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

2.  The criteria for an initial evaluation greater than 10 percent for dizziness, claimed as vertigo, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2011).

3.  The criteria for an initial evaluation of 10 percent, but no higher, for pain and residual scar from excision of a right abdominal lump excision are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

4.  A head injury residual disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  A hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

6.  Bleeding ulcers were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

7.  A disability, claimed as heart and chest pains, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran contends that he is entitled to initial ratings in excess of those presently assigned for his low back, dizziness and right abdominal pain and scar.  For the reasons that follow, the Board concludes that an increased rating is warranted only for the right abdominal pain and scar.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 


Chronic Backache

The Veteran has been service-connected for chronic backache, most likely due to minimal degenerative disc disease, muscular spasm and strain, and assigned an initial 10 percent rating under DC 5242-5010.  

Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237-5243.  Under the Formula, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 20 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2).

The Veteran was evaluated once in connection with this claim.  The Veteran's forward flexion of the thoracolumbar spine was 0 to 90 degrees, extension was 0 to 25 degrees, left and right lateral flexion were 0 to 30 degrees, and left and right lateral rotation were 0 to 35 degrees.  There was no pain in any of the ranges.  The Veteran had no history of vertebral fractures.  The Veteran did not have tenderness or spasms noted.  The Veteran had normal posture and gait.  The Veteran's cervical spine was normal in curvature.  

The Board finds that the Veteran's forward flexion is beyond 60 degrees, his combined thoracolumbar range of motion was greater than 120 degrees, without muscle spasm or guarding sufficient to result in abnormal gait or spinal contour and without ankylosis.  The criteria for a rating in excess of 10 percent are not met.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Id., at Note (1).  The November 2006 VA examination report includes a portion on neurological functioning.  The Veteran had intact sensory and motor function.  Deep tendon reflexes were intact at the knees and ankles.  The Veteran denied symptoms or history of numbness in his lower extremities.  The Board finds that there are no objective neurologic abnormalities associated with the service-connected spinal disability.  A rating under a neurological DC is not warranted.

The Veteran's service-connected disability includes degenerative disc disease.  Degenerative disc disease, also called intervertebral disc syndrome, may be rated based on alternative criteria.  Under the Diagnostic Code 5243, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The Veteran claimed that he had flare-ups of back pain that would last from a few days to a week and a half.  The Veteran claimed to have back pain of 10/10 during these periods.  He did not report seeking medical care during these periods.  Similarly, his service treatment records and the VA treatment records in the claims file do not show the Veteran seeking treatment from a physician for a period of acute signs and symptoms of intervertebral disc syndrome.  The Board finds that the Veteran has not had incapacitating episodes within the meaning of the regulation.  A rating under DC 5243 is not warranted.  

The Board has also considered functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The above evidence shows that the Veteran's back disability has not manifested with sufficient severity to meet even the 10 percent disability rating under the General Ratings Formula for the spine.  The RO assigned the 10 percent rating due to the Veteran's complaints of painful motion in twisting, bending and flare-ups.  The rule of DeLuca has already been followed.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's back claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




Dizziness

The Veteran's dizziness has been rated under DC 6204 for peripheral vestibular disorder.  38 C.F.R. § 4.87.  Under this Code, the current 10 percent rating is warranted on evidence of peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  A note provides that where hearing impairment or suppuration is present, they shall be separately rated.  The Veteran's contentions relate to vertigo.  There is no allegation or evidence to show that suppuration is present.  The Veteran's complaints of hearing impairment are addressed separately.

The Veteran listed his contentions in his March 2007 Notice of Disagreement.  The Veteran argued that the VA examination report makes no sense.  The Veteran claimed that he had headaches due to his head injury, claiming migraine type headaches over the previous two years.  The Veteran reported that he had mild vertigo prior to entry to service which had worsened considerably.  The Veteran claimed to have gone to the hospital repeatedly for vertigo, staggering, slurring of words and headaches.  The Veteran referred to a CT scan report showing mucoperiosteal thickening involving the ethmoid air cells and increased soft tissue density within the mastoid air cells greater on the right.  The report stated that this is consistent with mild chronic sinusitis and chronic mastoiditis with clinical correlation suggested.  The Veteran contended that VA has still not dealt with this.  

First, the Board must state that the scope of the instant appeal is only for dizziness.  None of the additional complaints, such as slurring of words, headaches, ethmoid or mastoid air cell changes are presently a part of the Veteran's service-connected disability.  The Board considers the March 2007 Notice of Disagreement to be an initial claim for benefits for slurring of words and chronic sinusitis and mild chronic mastoiditis (ethmoid and mastoid air cell changes) and has referred them to the RO for appropriate development and consideration.  The RO denied service connection for migraine headaches in October 2009.  The Veteran did not disagree with that rating decision and it is final.  

Second, the Veteran's Notice of Disagreement did not describe the frequency of his symptoms.  The Veteran was evaluated at two November 2006 VA examinations.  At the ear disease VA examination, the Veteran reported vertigo occurring a few times a week without gait disturbance and lasting 5-10 seconds.  The Veteran's ear examination did not reveal abnormalities.  The examiner ordered an electro-nystagmography (ENG) test to evaluate the vertigo.  The ENG was normal.  During a general medical VA examination, the Veteran reported daily symptoms, happening when he stood from a sitting position, transitioning from a dark to lighted room, and when moving from a hot to cold environment like getting out of the shower.  He denied current treatment.  The Veteran had a normal neurological examination.  The examiner ordered a CT scan.  The scan revealed no brain parenchymal abnormalities.  Chronic sinusitis and mild chronic mastoiditis were noted as well as a high riding jugular bulb on the right.  

DC 6204 has a Note which states that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under the DC.  See 38 C.F.R. § 4.87.  The use of the word "findings" in the regulation is a term of art referring to those signs recorded in a medical examination, not the Veteran's self-reported symptoms.  The November 2006 evaluations, including the ear, general medical, CT scan and ENG, fail to show objective evidence of disequilibrium.  The Veteran had no disequilibrium, staggering or gait disturbance during his examinations and all neurological testing was normal.  The CT imaging and ENG results were normal as to the ears.  The noted disorders were of related to chronic sinusitis and chronic mastoiditis, non service-connected disabilities.  The Board notes that the RO, in granting an initial 10 percent, did not identify any objective findings of dizziness and based the award on the Veteran's report of his own symptoms.  The Board looks, however, to the presence of objective findings.  None are of record.  A higher rating cannot be granted.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's dizziness claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the dizziness claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Abdomen Pain and Scar

The Veteran had a lipoma excised from his right abdomen during service.  The procedure left a scar.  The Veteran seeks an initial compensable rating.  

The applicable rating criteria for skin disorders, to include scars, are found at 38 C.F.R. § 4.118.  During the pendency of this appeal for an increased rating, the criteria for evaluation of scars were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008, or where the applicant requests reevaluation under the new criteria.  Id.  The Veteran made his initial claim in 2006.  The Veteran has not requested reevaluation under the current criteria.  Therefore, only the pre-October 2008 version of the schedular criteria is applicable in this case.  

The Veteran's rating was assigned under DC 7805, which rated scars based on the limitation of function of the affected part.  The Veteran reported in his March 2007 Notice of Disagreement that the scar hurt while performing sit-ups.  The function of the trunk is measured by the spine ranges of motion evaluated above.  As discussed, the Veteran retains normal, though painful, motion in the thoracolumbar region.  The Board finds that the Veteran has no functional loss due to the abdominal scar.  

The Board has considered the remaining ratings criteria for scars.  DC 7800 concerns scars of the head, face, or neck and assigns ratings based on paired features.  See id.  Clearly, the regulation does not apply and is in no way analogous.  

The criteria provide for a 10 percent rating for scars other than the head, face, or neck that are deep or that cause limited motion and involve an area or areas exceeding 6 square inches (39 sq. cm.).  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id., at Note 1.  The November 2006 VA examination report indicates that the scar is 3 cm by 0.4 cm.  The scar clearly involves less than 39 cm.  The criteria for a rating under DC 7801 are not warranted. 

A 10 percent rating is warranted for scars other than the head, face, or neck that are superficial and do not cause limited motion that involve an area or areas of 144 square inches (929 sq. cm.) or greater.  DC 7802.  The scar is far smaller than 929 sq. cm.  A compensable rating is not warranted under DC 7802.  

The criteria under DC 7803 provide for a 10 percent rating for superficial scars that are unstable.  Id.  The November 2006 VA examination report states that the scar is unstable.  The Veteran's service treatment records do not show an unstable scar, but they do not address the stability of the scar generally.  While the lack of report of instability in the scar by the Veteran or other records is surprising, the November 2006 VA examination report is competent and demonstrates the existence of an unstable scar.  The criteria for a 10 percent rating for an unstable scar are met.  

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  38 C.F.R. § 4.118 (2008).  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Id.  The November 2006 VA examination report indicates that there is no underlying soft tissue damage.  The scar is, therefore, superficial.  The examination report indicates that the abdomen scar was not painful on palpation.  The Veteran's March 2007 Notice of Disagreement protests that the scar is painful.  The DC uses the phrase "painful on examination" which is a term of art requiring a reaction consistent with pain during the medical examination.  Merely reporting pain is not sufficient.  The Veteran's service treatment records do not show that the scar is painful on examination.  The Board finds that the scar was not painful on examination within the meaning of the regulation.  The criteria for a rating under DC 7804 are not met.  

As such, at best, the Board finds that the evidence is at least in equipoise that the Veteran has an unstable scar.  Otherwise, the preponderance of the evidence is against findings that the Veteran has a scar of the head, face or neck, deep, painful on examination, functional limitation or a scar in excess of 39 sq. cm.  Consequently, the benefit-of-the-doubt rule applies, and the Veteran must be granted a 10 percent rating for the unstable scar.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluations for the Veteran's back, dizziness or right abdominal pain and scar disability are not inadequate.  The Veteran has complained of symptoms expressly anticipated by the ratings schedule, whether low back pain with flare-ups, dizziness, staggering or a painful scar.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for these service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran has made no mention of unemployability.  The service and VA treatment records do not suggest unemployability based on one or more of the above disabilities.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board concludes that the criteria for ratings in excess of 10 percent have at no time been met for the low back, dizziness or right abdominal pain and scar.  Accordingly, staged ratings are inapplicable.  See id.  

Beyond the above, the Board must look at the Veteran's lay statements as a whole.  In this regard, based on a review of all of the Veteran's claims, statements and complaints over time, including his symptoms as noted to the RO and to medical providers, the Board finds clear factual evidence that the Veteran is exaggerating his complaints and symptoms.  This finding is fully supported by his many statements which generally are not consistent with each other as well as objective medical evaluations, which do not clearly support in many cases the existence of many of the Veteran's alleged problems, let alone provide a basis that would support his claims.  Such a finding undermines all claims before the VA.  

In sum, at best, the Board has found that the right abdominal scar is unstable and granted an initial schedular 10 percent rating; otherwise, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection

The Veteran contends that he has a variety of disabilities that began or worsened during service.  For the reasons that follow, the Board concludes that service connection is warranted only for bleeding ulcers.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Head Injury Residuals

The Veteran contends that he has residuals of a head injury, to include pain and a scar.  The Veteran was treated in June 2000 during service for a head laceration.  The Veteran was launching a plane on a flight line and hit his head on a flap.  The Veteran noted bleeding, which stopped easily with pressure.  The Veteran had no prior history of trauma, no blurry vision and no headache.  The Veteran had a five cm. laceration on the top of his scalp.  The wound was irrigated, the area cleansed, anesthetic injected and the wound closed with eight sutures.  

The laceration residuals were evaluated at the November 2006 VA general medical examination.  The examiner indicated that the Veteran had no symptoms of severe headaches, but did have pain and pressure whenever he touches the area of the laceration.  The examiner indicated that there was no visible scar.

The Veteran objected in his March 2007 Notice of Disagreement.  He claimed that he had a five inch scar and that the examiner did not move his hair out of the way to see the scar.  The Veteran also claimed to have headaches regularly.  

As noted above, the RO denied service connection for headaches in an October 2009 rating decision which is now final.  That portion of the Veteran's contentions is not before the Board.

The Board finds that the preponderance of the evidence is against the presence of a scar.  The Board acknowledges that the Veteran is competent to report the presence of the scar and pain.  The Veteran has, however, greatly overstated the possible scar.  The original laceration was five cm., not five inches.  There are no supporting findings of scarring in his service treatment records.  Furthermore, while the Veteran contends that the examiner did not attempt to locate the scar or move his hair out of the way, the examination report states that the examiner could not precisely locate a scar and that the area was tender on palpation.  This means that the examiner touched the Veteran's scalp, in complete contradiction to the Veteran's allegations.  In light of the Veteran's exaggeration of the presence of the scar, his mischaracterization of the examination and the examiner's inability to locate a scar, the Board finds that the weight of the probative evidence is against a finding that the Veteran has a scalp scar (providing more factual evidence in support of a finding that the Veteran is generally exaggerating, if not fabricating, his claims, undermining all claims with the VA).  Service connection is not warranted for a scar as residual of the scalp laceration.  

The remaining residual alleged by the Veteran is pain in the area of the laceration.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  As the Board has found that there is no resulting scar, the presence of pain in the area of the original laceration is not a disability for VA purposes.  Service connection is not warranted in the absence of a current disability.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's head injury residual claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss

The Veteran contends that he has hearing loss which he feels are due to noise exposure in service.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

At a November 2006 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
5
LEFT
10
5
0
0
40

Speech recognition was 100 percent the right ear and 92 percent in the left.  The Veteran clearly has a left ear hearing loss disability for VA purposes.  See Hensley.  The Veteran does not have a right ear hearing loss disability.  See id.  

The Veteran argued in his March 2007 Notice of Disagreement that he had failed the last three audiometric examinations that he had during service.  On this basis, he contended that he should be service-connected for a hearing loss disability.  

The Board has reviewed the Veteran's service treatment records.  Of record are audiometric examinations prior to entrance in August 1998, and inservice examinations in November 1999, November 2001, April 2003, May 2004 and August 2005.  None of these reports indicate that the Veteran had a dB score above 20 in any range in the right ear.  

The Board finds that the preponderance of the evidence is against is existence of a right ear hearing loss disability.  While the Veteran is competent to report his subjective impression of diminished hearing, the contemporaneous audiometric evaluations prior, during and after service show that he does not have right ear hearing impairment.  

The Board finds that the audiometric evaluations outweigh his lay observations.  Without a current disability, service connection is not warranted for right ear hearing loss.  See Hensley.  

Prior to entry to service, the Veteran underwent an August 1998 enlistment physical, which included an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
0
0
10
40

These findings show that the Veteran had a left ear hearing loss disability at entry to service.  See 38 C.F.R. § 3.385.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.  The Veteran's left ear hearing loss disorder was noted at entrance to service; the presumption of soundness does not attach.  

The Veteran cannot bring a claim for service connection for incurrence of left ear hearing loss, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  In this case, the Veteran has not carried his burden of showing his left ear hearing loss disorder was aggravated by service.  

The Veteran had only one hearing score above 20 dB in the 500 to 4,000 Hz ranges in his August 1998 entrance examination.  The Veteran continues to have only one hearing score above 20 dB in the 500 to 4,000 Hz ranges.  The Veteran was evaluated at a November 2006 audiological examination.  This is the only post-service audiometric examination of record.  The left ear 4,000 Hz score was the same at the 1998 entrance examination and the November 2006 VA examination.  There is no shift demonstrated.  While the Veteran complains of diminished hearing acuity, the objective testing does not support a finding of worsened hearing in the left ear.  

With respect to the Veteran's contentions that he has experienced noise exposure during since service and that he has diminished hearing acuity now, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Board places more weight on the objective medical evidence.  VA has established extensive testing procedures and regulatory standards to remove the element of subjectivity from hearing tests.  The objective testing shows no worsening from prior to after service in the left ear hearing loss disability.  The Board finds that the Veteran's left ear hearing loss was not aggravated by service.  The Board concludes that service connection for left ear hearing loss is not warranted.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and other organic diseases of the nervous system (including sensorineural hearing loss) become manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not have right ear hearing loss and cannot benefit from the presumption for that claim.  The Veteran's left ear hearing loss existed prior to service, thus a presumption of incurrence is inapplicable.  Service connection may not be awarded for either ear under the presumption.

As such, the Board finds that the preponderance of the evidence is against the Veteran's bilateral hearing loss claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bleeding Ulcers

The Veteran has claimed that he developed bleeding ulcers during service.  For the reasons that follow, the Board finds that the Veteran incurred ulcers on active duty.  Service connection will be granted.

The Veteran was seen for a November 2006 VA examination during which he described his ulcers.  The examiner stated that the Veteran had an ulcer of an unspecified location at the time.  The Board finds that the first element of service connection is established.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2011).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.  The Veteran was evaluated at an August 1998 induction physical examination.  The report indicates that the abdomen and viscera were normal on clinical examination.  There is no indication of the presence of an ulcer at that time.  The Board concludes that the presumption of soundness attaches.  The Board will inquire whether clear and unmistakable evidence exists to rebut it.  

The law provides that the burden to rebut the presumption and show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3- 03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

As noted in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004):

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under § 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut the presumption of soundness by clear and unmistakable evidence that the appellant's disability pre-existed service and was not aggravated by service.

Under 38 C.F.R. § 3.304, the standard for clear and unmistakable evidence is that the determination of inception "should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular...disease...."

The Veteran's service treatment records show that he was treated in November 2001 for bleeding ulcers with coffee ground emesis.  Follow-up entries were noted in 2002 and 2003.  

The Veteran reported a history of gastric ulcers when establishing care at VA in August 2006.  The Veteran had a flat abdomen, soft and non-tender on palpation without organomegaly or mass.  The bowel sounds were normal.  

During the November 2006 VA examination, the Veteran reported that he had had ulcers prior to his entry to service.  He reported being hospitalized for these ulcers.  The Veteran could not remember what medications he was given, but denied having an endoscopy performed.  The Veteran reported regular symptoms associated with his ulcer continuing from service to the time of the examination.

The Board notes that the only evidence that the Veteran had ulcers prior to service or that they existed at induction to service are the August and November 2006 reports.  A mere history of preservice existence of conditions does not constitute a notation of such conditions but is to be considered along with all other evidence.  See 38 C.F.R. § 3.304(b)(1).  There is no other evidence that the Veteran had ulcers prior to service or that those ulcers continued through service.  The Board concludes that these medical evaluations are not sufficient evidence sufficient to rebut the presumption that the Veteran was sound as to ulcers at entry to service.  As such, even with the finding that the Veteran is exaggerating his complaints, the claim shall be considered as one for service connection for disability incurred in service.  See Wagner, supra; VAOPGCPREC 3-03 (July 16, 2003).  

The Board finds that the Veteran is presumed sound at entry to service, had treatment for bleeding ulcers during service which continued after service.  The Board concludes that service connection is warranted.  

As such, the Board finds that the evidence is at least in equipoise in favor of the Veteran's bleeding ulcer claim.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Heart and Chest Pains

The Veteran contends that he has had mild heart attacks that began during service.  For the reasons that follow, the Board finds that the Veteran has no current cardiac disability.  Service connection is not warranted.  

The Veteran had complaints of chest pains during service.  He was evaluated extensively.  The ultimate diagnosis was atypical chest pains.  The Veteran has continued to seek treatment for chest pains which he claims are heart attacks.

With respect to the Veteran's contentions that he has experienced mild heart attacks during and since service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Veteran was, however, extensively evaluated during service for these complaints in June 2003.  His service treatment records reveal that he did not have heart attacks, but had atypical chest pain.  No underlying cause was identified.  The Veteran has not stated that a medical provider has told him that these episodes are heart attacks.  Given that the Veteran received contemporaneous medical evaluation for these bouts of chest pain and that medical providers did not diagnosis heart attacks, the Board finds that the Veteran is not competent to diagnosis the condition, only to report the existence of chest pains.  

The Veteran submitted a statement from F.S., who knew the Veteran during service and observed him missing duty for evaluation of the Veteran's 'heart attacks.'  F.S. has not provided any credentials which establish medical expertise.  F.S. is considered a lay witness.  F.S. has similarly not reported the basis on which he knows that the Veteran was suffering heart attacks.  The Board concludes that F.S.'s characterization of the episodes as heart attacks is incompetent.  The Board notes that F.S. is competent to report that the Veteran was missing duty for medical evaluation.  The Board finds, however, that this does not establish the existence of a disability.

The Veteran was evaluated again at November and December 2006 VA examinations.  The Veteran was provided an echocardiogram and a treadmill exercise stress test.  The examiners concluded that the Veteran did not have an identifiable cardiac disorder.  The examiners concluded that the Veteran had chest pain.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran and F.S. have not presented competent evidence of a disability other than pain.  The medical examiners, both in-service and VA, have concluded that no disability other than pain exists, despite extensive evaluation.  Furthermore, there is no evidence that the Veteran had the claimed disability at any time from when he first filed his claim for service connection in February 2006.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran may report continuity of chest pain without that chest pain amounting to a disability.  The Board finds that the preponderance of the evidence shows that the Veteran has not have a disability manifested by heart and chest pain at any time during the period on appeal.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's heart and chest pain claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

As to the claim of service connection for bleeding ulcers, that claim has been granted, as discussed above.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased initial ratings and service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  The initial increased ratings claims arise from granted claims of service connection.  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  Prior to initial adjudication of the Veteran's claims, a May 2006 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Veteran's service treatment records were sent directly to the RO by the Veteran.  When the RO attempted to obtain his service treatment records, no records were available.  The RO notified the Veteran of the inability to obtain his service treatment records through normal channels in December 2009.  The Board notes that, because the Veteran has already submitted his service treatment records, no harm has resulted.  The Board concludes that the duty to assist in obtaining records has been satisfied.

For increased initial ratings claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran appropriate VA examinations in November 2006.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.

In service connection cases, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded November and December 2006 medical examinations to obtain an opinion as to whether the Veteran had residuals of a head injury, bilateral hearing loss, or a heart or chest pain disability.  The Veteran was ultimately found not to have any of these disabilities.  The opinions were rendered by medical professionals following thorough examinations and interview of the Veteran and review of the claims file.  The examiners obtained accurate histories and listened to the Veteran's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to an initial rating in excess of 10 percent for chronic backache, most likely due to minimal degenerative disc disease, muscular spasm and strain, is denied.

Entitlement to an initial rating in excess of 10 percent for dizziness (vertigo) is denied.

Entitlement to an initial 10 percent rating, but no higher, for pain and residual scar from excision of a right abdominal lump excision is granted.

Entitlement to service connection for pain and residual scar of a head injury is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bleeding ulcers is granted.

Entitlement to service connection for heart and chest pain, claimed as mild heart attacks, is denied.




REMAND

The Board must remand the contact dermatitis and facial acne claims for adequate VA examinations.

The Veteran's contact dermatitis has been rated under DC 7806.  See 38 C.F.R. § 4.118 (2011).  The rating is presently noncompensable, which is warranted for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  Id.  A minimum compensable rating is warranted for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id.  The Veteran was evaluated at the November 2006 VA examination.  The Veteran reported that the rash recurs off and on.  The areas involved were the arms, chest, shoulders and lower extremities.  The Veteran denied any current treatment.  

Where the claimed disorder, such as the Veteran's contact dermatitis disability, is cyclical or fluctuating in severity, VA must offer an examination during an active stage of the disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The frequency, duration, and outbreaks of skin disease exacerbations must be addressed, and the skin disorder should be considered, whenever possible, at a time when it is most disabling.  Ardison, 6 Vet. App. at 408.  No such evaluation was offered here.  Furthermore, the examiner did not include any measure of the extent of the dermatitis in terms of percent of body or exposed areas during an active period.  See id.  The Board must remand for an adequate VA examination which fully describes the Veteran's service-connected contact dermatitis.

The Veteran contends that he has acne as a result of service.  The Veteran's facial acne was noted during his August 1998 entrance to service examination; the presumption of soundness does not attach.  See 38 C.F.R. § 3.304.  The Veteran cannot bring a claim for service connection for incurrence of facial acne, but he may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The Veteran points to in-service treatment in July 2001.  The Veteran sought treatment because his facial acne had worsened since being stationed in Spangdahlem, Germany.  The Veteran reported that the acne had not resolved with Retin A or use of peroxide.  The Veteran was given a trial of a different medication.  The Veteran was again at the end of July 2001, reporting a "fair response."  The Veteran was given a second medication.  There is no further treatment in the service records.

The Veteran's acne was evaluated at the November 2006 VA general medical examination.  The examiner indicated in the report of medical history section that the acne "had seemed to resolve now."  The Veteran indicated that he had periods of complete resolution, followed by flare-ups.  The Veteran denied any current treatment in the previous twelve months.  The Veteran had very few popular acne lesions on the left side of his face.  The examiner indicated that the acne was very mild.  

The Veteran contested the examiner's report of very mild acne.  His March 2007 Notice of Disagreement indicates that he used a daily acne control cream and a special soap every day.  He reported that without these, he would have "major acne" breakouts.  The Veteran contended that he had to obtain medication during service, which he continued to use every day, which should be found to be aggravation.

The Board notes that the November 2006 VA examination report does not address the question of aggravation.  Indeed, the examiner does not note the regular use of creams or soaps.  The Board remands for an adequate examination to provide an opinion regarding whether the acne may be said to have worsened beyond the natural course of the disease is necessary in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his contact dermatitis disability and to determine whether the Veteran's acne at least as likely as not worsened beyond the natural course of the disease during service as shown by the July 2001 treatment and ongoing daily use of creams and soaps for control.  The entire claims folder and a copy of this REMAND must be made available to the physician.  All indicated studies should be conducted, and the results reviewed before the final opinion.  Sufficient evaluations should be scheduled to evaluate the Veteran's skin symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner must include a measure of the extent of the dermatitis in terms of percent of body area or exposed areas involved during an active period.

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiners should provide a complete rationale for any opinion provided.


2.  Then, the RO should readjudicate the acne and contact dermatitis claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


